COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-438-CV
 
CHRISTOPHER SMITH    
                                                      APPELLANT
V.
NANCY JEAN SMITH    
                                                        APPELLEE
----------
FROM THE 322ND DISTRICT COURT OF
TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
       
We have considered "Appellant's Motion To Dismiss The Appeal." It is
the court's opinion that the motion should be granted; therefore, we dismiss the
appeal. See TEX. R. APP.
P. 42.1(a)(1), 43.2(f).
       
Appellant shall pay all costs of this appeal, for which let execution issue. See
Tex. R. App. P. 42.1(d).
 
   
                                                        PER
CURIAM
 
PANEL A: HOLMAN, J.; CAYCE, C.J.; and GARDNER, J.
DELIVERED: June 19, 2003

1. See Tex. R. App. P. 47.4.